15 F.3d 1093NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Ambros MEKOLL, Defendant-Appellant.
No. 93-10101.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 14, 1993.Decided Dec. 20, 1993.

1
Before:  HUG and LEAVY, Circuit Judges, and REAL,* Chief District Judge.


2
MEMORANDUM**


3
Ambros Mekoll (MEKOLL) claims that the prosecutor's argument at his trial was prejudicial when reviewing the evidence, the prosecutor developed what she referred to as a profile of the person likely to commit the crime.  In that argument the prosecutor argued that the airplane where MEKOLL fished the marihuana out of the plane's toilet was arriving in Guam from Palau.  Defendant was Palauan, a fact elicited at the trial by his counsel.


4
MEKOLL cites particularly two parts of the prosecutor's argument:  1. "(T)hat the person coming to get it (the marihuana) is going to be Palauan.  Plane comes from Palau, marihuana is coming from Palau.  Dope dealers tend to be a very close knit group because they are doing things that are illegal;"  and 2.  "What I am trying to say is that because they're involved in an illegal activity people deal with people they trust, relatives, friends, people that they trust do not snitch them off to narcotics officers.  That's just one factor to consider, but it's a bit of reality."


5
These matters were all in evidence.  Although not artful the prosecutor was not pandering to racial prejudice of any kind.  The argument was proper.  MEKOLL was caught with the marihuana in his possession.  The jury did not believe his story that he found it and was taking it to the authorities.


6
The judgment is affirmed.



*
 The Honorable Manuel L. Real, Chief United States District Judge for the Central District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3